MONROE, Judge,
concurring specially.
I agree with the majority’s reasoning in this case; however, I would expressly limit the holding to these facts. I believe that before an insurance company can deny benefits under comprehensive coverage, as is the result in this ease, the provision that permits the denial of coverage must name the specific individual to be excluded. The provision must also state expressly that the specific individual is excluded from any of the coverages of the policy. Further, the exclusionary provision must be bargained for by the parties, in other words, the insured must have knowingly agreed that a specific person was to be excluded from all coverage under his policy. All these criteria are met in this case, and the judgment of the trial court is correct.